 

Exhibit 10.14

 

 

Esterline Technologies Corporation

2013 Equity Incentive Plan

 

STOCK OPTION AWARD

Esterline Technologies Corporation (the “Company”) has granted Participant an
Option to purchase shares of the Company’s Common Stock, subject to all terms
and conditions set forth in this Award, in the Global Stock Option Agreement,
including the Appendix which includes any applicable country-specific provisions
(together, the “Agreement”), and in the 2013 Equity Incentive Plan, as amended
(the “Plan”).

 

Participant:

 

Grant Date:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (per share):  

$

Option Expiration Date (maximum):  

The tenth anniversary of the grant date

Type of Option:  

Nonqualified Stock Option

Vesting and Exercise Schedule:  

One fourth of the shares will vest annually on each anniversary of the grant
date and becomes eligible for exercise

 

Award Terms & Agreement. Participant acknowledges receipt of this Award, the
Agreement and the Plan which, together, constitute the “Award Terms and
Conditions.”  Participant has carefully read those documents and understands
them.  Participant accepts the Award Terms and Conditions as the entire
understanding between himself/herself and the Company regarding this Option.
Participant has not relied on any statement or promise other than the Award
Terms and Conditions.  Participant agrees the Award Terms and Conditions
supersede all prior oral and written agreements regarding this Option.

 

 

Esterline Technologies Corporation:

Participant:

 

By:  Curtis C. Reusser

 

 

Signature

Its:  President & CEO

 

 

Printed Name

Date:  

 

 

Date

 

 

 

[g201611231717322224347.jpg]

--------------------------------------------------------------------------------

 

Esterline Technologies Corporation

2013 Equity Incentive Plan

GLOBAL STOCK OPTION AGREEMENT – Esterline Executive and Corporate Officers Only

Pursuant to your Stock Option Award (the “Award”) and this Global Stock Option
Agreement, including the Appendix which includes any applicable country-specific
provisions (together the “Agreement”), Esterline Technologies Corporation (the
“Company”) has granted you an Option under its 2013 Equity Incentive Plan (as
may be amended and/or restated from time to time) (the “Plan”) to purchase the
number of shares of the Company’s Common Stock stated in the Award at the
exercise price stated in the Award.  Some other details of the Option are as
follows:

1.Vesting and Exercise.  The Option will vest annually over four years, as
outlined in the Award and subject to limitations stated below and in the
Plan.  Only the vested portion of the Option is eligible for exercise.  Upon
your Termination of Service, vesting will cease and the unvested portion of the
Option will automatically terminate, except as provided in section 5 below.

2.Method of Exercise.  To exercise the Option, you must give written notice to
the Company stating your decision to exercise the Option and the number of
shares you want to purchase.  With the notice you must send full payment of the
exercise price.  You may make this payment by:

(a)cash;

(b)check acceptable to the Company;

(c)broker-assisted cashless exercise according to procedures approved by the
Committee; or

(d)by any other method the Committee permits.

3.Taxes and Other Deductions.  Regardless of any action the Company or your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax related items related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.  You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Common Stock acquired pursuant to such exercise and the
receipt of any dividends; and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you have become subject to tax in more than one
jurisdiction between the grant date and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from your wages or other cash
compensation paid to you by the Company and/or the Employer; or (ii) withholding
from proceeds of the sale of shares of Common Stock acquired

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 2 of 13

--------------------------------------------------------------------------------

 

at exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(iii) withholding in shares of Common Stock to be issued at exercise of the
Option.    

To avoid any negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, you are deemed to have been issued the full number of
shares of Common Stock subject to the exercised Options, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if you fail to
comply with your obligations in connection with the Tax-Related Items.

4.Legal Compliance.  The Option exercise must comply with the Securities Act and
with all other applicable laws and regulations.  You may not exercise the Option
if the Company determines the exercise would not comply. .  Further, you agree
that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws or regulations applicable to issuance of shares.

5.Option Expiration Date.  Upon your Termination of Service, the Option might
expire earlier than the Option Expiration Date established in your Award, as
follows:  

 

(a)

General Rule.  Any unvested portion of the Option will expire automatically and
without further notice upon your Termination of Service, as further described in
Section 12(n) below. You must exercise the vested portion of the Option on or
before the earlier of: (i) three months after your Termination, as further
described in Section 12(n) below; or (ii) the Option Expiration Date.

 

(b)

Disability or Death.  If your Termination of Service is due to Disability or
death, any unvested portion of the Option will automatically become fully vested
and exercisable upon your Termination of Service.  You must exercise the vested
portion of the Option on or before the earlier of: (i) three years after your
Termination of Service; or (ii) the Option Expiration Date.  

 

(c)

Full Retirement.  If your Termination of Service is due to Full Retirement, any
unvested portion of the Option will continue to vest in accordance with the
normal vesting schedule unaffected by your Full Retirement.   The exercise
period for the portion of the Option that is vested and exercisable on the date
of your Full Retirement, and the portion that becomes vested and exercisable
subsequent to that date, will expire on the earlier of: (i) the fifth
anniversary of your Full Retirement; or (ii) the Option Expiration Date.  For
purposes of the Option, “Full Retirement” is defined as a voluntary Termination
of Service when a Participant is either (i) age 65 or older or (ii) age 60 or
older plus has provided at least 10 years of service to the Company, in either
case, where such Termination of Service is a bona fide end to the Participant’s
career in the industries and markets within which the Company does business.  

 

(d)

Cause.  The entire Option will automatically expire, whether vested or unvested,
when you first receive notice from the Company or a Related Company of your
Termination of

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 3 of 13

--------------------------------------------------------------------------------

 

 

Service for Cause.  If your employment or other service relationship is
suspended pending investigation, all your rights under the Option also will be
suspended during the period of investigation.  Further, the Committee may
immediately terminate any Option if it discovers facts after your Termination of
Service that if known earlier would have constituted grounds for Termination of
Service for Cause.

 

(e)

Notwithstanding the provisions in this Section 5, if the Company develops a good
faith belief that any provision in this Section 5 may be found to be unlawful,
discriminatory or against public policy in any relevant jurisdiction, then the
Company in its sole discretion may choose not to apply such provision.

If you die after Termination of Service but while the Option is otherwise
eligible for exercise, it may be exercised until the later of:  (i) one year
following your death; or (ii) the original post-termination exercise period
applicable to the Option (three months, three years, or five years, as
applicable, under section 5(a) through (c) above);  provided, however, that in
no event may the Option be exercised following the Option Expiration Date.  

It is your responsibility to be aware of the date the Option expires.  

6.Limited Transfer.  During your lifetime only you can exercise the Option.  You
cannot transfer the Option except by will or by the applicable laws of descent
and distribution.  The Plan provides for Option exercise by a beneficiary you
designate on a Company-approved form, or by the personal representative of your
estate.  Nevertheless, the Committee has discretion to permit you to assign or
transfer the Option as an exception to these rules, subject to such terms and
conditions as they might specify.

7.No Effect on Terms of Employment or Service Relationship.   Nothing in these
Award Terms and Conditions has any effect on the terms of your employment or
other service relationship with the Company or any Related Company.  The terms
of your employment or service relationship are determined by Company policy, and
by the terms of any contract to which you might be party.  These Award Terms and
Conditions create no rights to continued employment, or any other service
relationship, nor do they limit the discretion the Company or any Related
Company would otherwise have to terminate your employment or other service
relationship, with or without Cause.  

8.No Right to Damages.  Nothing in these Award Terms and Conditions gives you a
right to receive damages for any portion of the Option that you might lose due
to Company, Related Company or Committee decisions.  The loss of potential
profit from the Option will not constitute an element of damages in the event of
your Termination of Service for any reason, even if such Termination of Service
violates an obligation of the Company or a Related Company.

9.Definitions.  Capitalized terms not defined in this Agreement or the Award but
defined in the Plan have the same definitions as in the Plan.  On any issues of
interpretation arising from these Award Terms and Conditions and/or Plan
definitions, the Committee’s decisions will be final and binding.  

10.Binding Effect.  The Award Terms and Conditions will inure to the benefit of
the successors and assigns of the Company and be binding on you and your heirs,
executors, administrators, successors, and assigns.

11.Section 409A Compliance.  Notwithstanding any provision in the Award to the
contrary, the Committee may, at any time and without your consent, modify the
terms of the Option as it determines appropriate to avoid the imposition of
interest or penalties under Section 409A; provided, however, that the Committee
makes no representations that the Option shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Option.

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 4 of 13

--------------------------------------------------------------------------------

 

12.Nature of Grant.  In accepting the Option, you acknowledge, understand and
agree that:

 

(a)

the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted in the Plan;

 

(b)

the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

(c)

all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;

 

(d)

your participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate your employment or service relationship (if any) at any time;

 

(e)

you are voluntarily participating in the Plan;

 

(f)

the Option and any shares of Common Stock acquired under the Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of your employment or service contract, if any;

 

(g)

the Option grant and your participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company or any
Related Company;

 

(h)

the future value of the shares of Common Stock underlying the Option is unknown
and cannot be predicted with certainty;

 

(i)

if the underlying shares of Common Stock do not increase in value, the Option
will have no value;

 

(j)

if you exercise the Option and acquire shares of Common Stock, the value of such
shares of Common Stock may increase or decrease in value, even below the
exercise price;

 

(k)

the Option and any shares of Common Stock acquired under the Plan are not
intended to replace any pension rights or compensation;

 

(l)

the Option and any shares of Common Stock acquired under the Plan (including the
value and income of same) are not part of normal or expected compensation or
salary, including, but not limited to, for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

(m)

no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from your Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) and in consideration of the grant of the Option to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company or any Related

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 5 of 13

--------------------------------------------------------------------------------

 

 

Company, waive your ability, if any, to bring any such claim, and release the
Company and any Related Company from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;

 

(n)

in the event of your Termination of Service (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), your right to vest in the Option under the Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of your Termination of Service
(whether or not in breach of local labor laws), your right to exercise the
Option after Termination of Service, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Option grant (including when you are no longer considered as providing
active service while on a leave of absence; and

 

(o)

if you reside outside the United States, neither the Company, the Employer nor
any other Related Company shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the Option or of any amounts due to you pursuant to the
exercise of the Option or the subsequent sale of any shares of Common Stock
acquired upon settlement.

13.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

14.Data Privacy.  If you reside outside the United States, then you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in the Award and
this Agreement and any other Option grant materials by and among, as applicable,
the Employer, the Company and its Related Companies for the exclusive purpose of
implementing, administering and managing your participation in the Plan.  

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

You understand that Data will be transferred to Morgan Stanley Smith Barney or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 6 of 13

--------------------------------------------------------------------------------

 

different data privacy laws and protections than your country.  You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative.  You authorize the Company, Morgan Stanley
Smith Barney, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan.  You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan.  You understand that if you reside outside the United States, you may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Units or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

15.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

16.Language.  If you have received this Agreement, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

17.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18.Appendix.  Notwithstanding any provision in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country.  Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Appendix constitutes part of this Agreement.

19.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Option and on any
shares of Common Stock purchased upon exercise of the Option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

20.Reimbursement.  Plan participation and awards are subject to the Board’s
Policy on Reimbursement of Incentive Awards, as it might change from time to
time.

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 7 of 13

--------------------------------------------------------------------------------

 

21.Assignment.  The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

22.No Waiver.  No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

23.Agreement Is Entire Contract.  This Agreement, the Award and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof.  This Agreement is made pursuant to the provisions of the
Plan and will in all respects be construed in conformity with the express terms
and provisions of the Plan.

24.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

25.Governing Law and Venue.  This Agreement will be construed and administered
in accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdictions of the
State of Washington, agree that such litigation shall be conducted in the courts
of King County, Washington, or the federal courts for the United States for the
Western District of Washington, where this grant is made and/or to be performed.

26.No Rights as Stockholder.  You shall not have voting or other rights as a
stockholder of the Company with respect to the Option.

27.Book Entry Registration of the shares of Common Stock.  The Company will
issue the shares of Common Stock by registering the shares of Common Stock in
book entry form with the Company’s transfer agent in your name and applicable
securities law or trading restrictions, if any, with respect to the shares of
Common Stock will be noted in the records of the Company’s transfer agent and in
the book entry system.

28.Insider Trading.  By participating in the Plan, you agree to comply with the
Company's policy on insider trading (to the extent it applies to you).  Further,
you acknowledge that your country of residence may also have laws or regulations
governing insider trading and such laws or regulations may impose additional
restrictions on your ability to participate in the Plan (e.g., acquiring or
selling shares of Common Stock) and you are solely responsible for complying
with such laws or regulations.

 

 

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 8 of 13

--------------------------------------------------------------------------------

 

APPENDIX

COUNTRY-SPECIFIC PROVISIONS TO THE

ESTERLINE TECHNOLOGIES CORPORATION

GLOBAL STOCK OPTION AGREEMENT

 

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to you under the 2013 Equity Incentive Plan (the “Plan”) if you reside
or work in one of the countries listed below.  Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Global Stock Option Agreement (the “Agreement”).

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect as of December 2015.  Such laws are often complex and
change frequently.  As a result, the Company strongly recommends that you not
rely on the information in this this Appendix as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time that you exercise the Option or sell
shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.  

Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working, transfer employment after the
grant date, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to you, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply.



CANADA

Terms and Conditions

Method of Exercise.  The following provision supplements Section 2 the
Agreement:

Notwithstanding anything in the Plan, you agree to pay the exercise price and
any Tax-Related Items solely by means of (i) cash, which may be paid by check,
or other instrument acceptable to the Company or (ii) a broker-assisted cashless
exercise, whereby the broker sells some or all of the shares of Common Stock to
be issued upon exercise to pay the exercise price, brokerage fees and any
applicable Tax-Related Items. To the extent that tax regulatory requirements
change, the Company reserves the right to permit you to exercise the Option and
pay the exercise price and any applicable Tax-Related Items in shares of Common
Stock to the extent permitted by the Plan.

Option Expiration Date.  This provision replaces Section 12 (o) of the
Agreement.

In the event of your Termination of Service (whether or not in breach of local
labor laws and whether or not later found to be invalid), your right to vest in
the Option under the Plan, if any, will terminate effective as of the date that
is the earlier of: (1) the date that you are no longer actively employed by the
Company or any Related Company, or at the discretion of the Committee, (2) the
date the you receive

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised [November 2016]

Page 9 of 12

--------------------------------------------------------------------------------

 

notice of Termination of Service from the Employer, if earlier than (1),
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law); the Company shall have the exclusive discretion to determine
when you are no longer employed for purposes of the Option grant (including when
you are no longer considered as providing active service while on a leave of
absence).

The following provisions will apply if you are a resident of Quebec:

French Language Provision.  

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procedures judiciaries
intentées, directement ou indirectement, relativement à la présente convention.

Data Privacy.  This provision supplements Section 14 of the Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan.  You further
authorize the Company and any Related Company and the Committee to disclose and
discuss the Plan with their advisors.  You further authorize the Employer to
record such information and to keep such information in your employee file.

Notifications

Securities Law Notice.  You are permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any, provided the resale of shares of Common Stock acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the shares of Common Stock are listed.  The Company’s shares of Common
Stock are currently listed on the New York Stock Exchange.

Foreign Asset/Account Reporting Information.  Foreign property, including the
shares of Common Stock, Options and other rights to receive shares of a
non-Canadian company held by a Canadian resident employee generally must be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of your foreign assets exceeds C$100,000 at any time during the
year.  You are advised to consult with a personal advisor to ensure that you
comply with the applicable requirements.

FRANCE

Terms and Conditions

Consent to Receive Information in English.  By accepting the Option, you confirm
having read and understood the Plan and this Agreement, including all terms and
conditions included therein, which were provided in the English language.  You
accept the terms of those documents accordingly.

En acceptant cette Option, vous confirmez avoir lu et compris le Plan et cette
convention, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise.  Vous acceptez les dispositions de ces documents en
connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information.  French residents and non-residents
must declare to the Customs Authorities the cash and securities they import or
export without the use of a financial institution

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 10 of 13

--------------------------------------------------------------------------------

 

when the value of such cash or securities exceeds €10,000. French residents with
foreign account balances exceeding €1,000,000 must report any transactions
carried out on those accounts to the Bank of France on a monthly basis.  French
residents must also report all foreign bank and brokerage accounts on an annual
basis (included accounts opened or closed during the tax year) on a specific
form together with the income tax return.  Failure to comply could trigger
significant penalties.

GERMANY

Notifications

Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If you make or receive a
payment in excess of this amount, you must report the payment to the German
Federal Bank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via the German Federal Bank’s
website (www.bundesbank.de).  

HONG KONG

Notifications

Securities Warning: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong.  You should exercise caution in relation to
the offer.  If you are in doubt about any of the contents of the Agreement,
including this Appendix or the Plan, you should obtain independent professional
advice.  The Option and shares of Common Stock acquired upon exercise of the
Option do not constitute a public offering of securities under Hong Kong law and
are available only to employees of the Company.  The Agreement, including this
Appendix, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, nor have the documents been reviewed by any regulatory authority
in Hong Kong.  The Option is intended only for the personal use of each eligible
employee of the Company and may not be distributed to any other person.  

Sale of Shares.  Shares of Common Stock received at exercise are accepted as a
personal investment.  In the event that the shares of Common Stock are issued in
respect of the Options within six (6) months of the grant date, you agree that
you will not offer to the public or otherwise dispose of the shares of Common
Stock issued upon exercise of the Option prior to the six-month anniversary of
the grant date.

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).  Notwithstanding the foregoing, if the Plan is
deemed to constitute an occupational retirement scheme for the purposes of ORSO,
then your grant shall be void.

INDIA

Terms and Conditions

Method of Exercise.  The following provision supplements Section 2 the
Agreement:

Due to regulatory requirements in India, the aggregate exercise price of the
Option may not be paid by means of a cashless-sell-to-cover method whereby a
sufficient number of shares of Common Stock are immediately sold to cover the
aggregate exercise price, any Tax-Related Items and broker’s fees or
commissions, if any, and then the remaining Shares are delivered to the
Participant.  The Committee reserves the right to permit the Participant to use
this exercise method in the future, depending on developments in applicable
local law.

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 11 of 13

--------------------------------------------------------------------------------

 

Notifications

Exchange Control Notification. If you remit funds out of India to purchase
shares of Common Stock at exercise of the Option granted hereunder, you are
responsible for complying with applicable exchange control regulations.  In
particular, it will be your obligation to determine whether approval from the
Reserve Bank of India is required prior to exercise or whether you have
exhausted the investment limit of US$250,000 for the relevant fiscal year.

You understand that you are required to repatriate any cash dividends received
in connection with the shares of Common Stock to India within one hundred eighty
(180) days of receipt and any proceeds from the sale of shares of Common Stock
acquired under the Plan within ninety (90) days of receipt.  It is your
responsibility to obtain a foreign inward remittance certificate (“FIRC”) from
the bank where you deposit the foreign currency and maintain the FIRC as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation.  

It is your responsibility to comply with all applicable exchange control laws in
connection with the Option, and neither the Company nor the Employer will be
liable for any fines or penalties resulting from your failure to comply with any
applicable laws.

Foreign Asset/Account Reporting Notification.  You are required to declare any
foreign bank accounts and any foreign financial assets (including shares of
Common Stock held outside India) in your annual tax return.  You are responsible
for complying with this reporting obligation and are advised to confer with your
personal tax advisor in this regard.

SINGAPORE

Notifications

Securities Law Information.  The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the
Option being subsequently offered for sale to any other party.  The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  You should note that the Option is subject to section 257 of the SFA
and you should not make any subsequent sale of shares of Common Stock in
Singapore or any offer of such subsequent sale of shares of Common Stock subject
to the Option in Singapore, unless such sale or offer is made (i) after six (6)
months from the date of grant or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.

Chief Executive Officer and Director Notification Requirements.  The Chief
Executive Officer (“CEO”) and the directors, associate directors and shadow
directors of a Singapore subsidiary are subject to certain notification
requirements under the Singapore Companies Act.  The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary in writing
of an interest (e.g., Options, shares of Common Stock, etc.) in the Company or
any related company within two (2) business days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when shares
of Common Stock are sold), or (iii) becoming the CEO or a director, associate
director or shadow director.

UNITED KINGDOM

Terms and Conditions

Taxes and Other Deductions.  The following supplements Section 3 of the
Agreement:

If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the tax year in which the event giving rise to the liability
occurred or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected tax liability shall constitute a loan owed by you to the Employer,
effective as of the Due Date.  

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 12 of 13

--------------------------------------------------------------------------------

 

You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 3 of the Agreement.  

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan as described
above.  In the event that you are a director or executive officer and the amount
of any income tax is not collected from or paid by you by the Due Date, the
amount of any uncollected tax liability may constitute a benefit to you on which
additional income tax and National Insurance contributions (“NICs”) may be
payable.  You understand that you will be responsible for reporting any income
tax and NICs due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.

[g201611231717322224347.jpg]

Officers Stock Option Award & Agreement

Revised November 2016

Page 13 of 13